         Case 1:18-mc-91490-FDS Document 10 Filed 12/19/18 Page 1 of 2



                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUSETTS

_______________________________________
                                       )
IN RE: MARC J. RANDAZZA,               )
                                       )
            Respondent.                )                      Misc. Business Docket No.
                                       )                      18-mc-91490-FDS
                                       )
                                       )
_______________________________________)


                   ORDER CONCERNING RECIPROCAL DISCIPLINE

SAYLOR, J.


       On October 29, 2018, respondent Marc J. Randazza notified the court that he had been

subject to attorney discipline by the Supreme Court of Nevada. On November 19, 2018, the

court issued an order to respondent pursuant to Local Rule 83.6.9(b) to show cause within 28

days why this Court should not impose the identical discipline. On December 12, 2018,

respondent filed a response to the order to show cause.

       It appears that the discipline imposed by the Supreme Court of Nevada was effectively a

term of probation, with a suspension stayed until April 10, 2020, with the respondent subject to

certain conditions, including that he “stay out of trouble” and complete additional ethics training.

       Under Local Rule 83.6.9(d), “[i]n the event the [disciplinary] action imposed in the other

jurisdiction has been stayed there, any reciprocal action taken by this court shall be deferred until

such stay expires.” Under the circumstances, this Court will not take reciprocal disciplinary

action until the Nevada stay expires on April 10, 2020; provided, however, that this Court

reserves the right to vacate or modify this Order pending further developments in Nevada or

elsewhere. Respondent is directed to notify the Court of the status of the Nevada matter within
         Case 1:18-mc-91490-FDS Document 10 Filed 12/19/18 Page 2 of 2



14 days after the stay in that proceeding expires.

So Ordered.



                                                     /s/ F. Dennis Saylor IV
                                                     F. Dennis Saylor, IV
Dated: December 19, 2018                             United States District Judge




                                                 2
